Per Curiam.
Richard J. Bruckner, respondent, was admitted to the practice of law in the State of Nebraska on June 23, 1956. On March 24, 1997, a complaint was filed with the Office of the Counsel for Discipline against respondent. Formal charges were filed in this court on August 17, 2000, alleging that respondent had engaged in conduct that violated respondent’s oath of office as well as Canon 1, DR 1-102(A)(1), and Canon 9, DR 9-102(A), of the Code of Professional Responsibility. Respondent’s alleged misconduct involved mishandling of client funds.
On February 23, 2001, respondent filed with this court a voluntary surrender of his license to practice law in the State of *402Nebraska. In his voluntary surrender of license, respondent admitted the truth of the allegations of the formal charges and stated that he no longer wished to contest the formal charges. Respondent “freely, knowingly and voluntarily” surrendered his license to practice law and “freely, knowingly and voluntarily” waived his right to notice, appearance, or hearing prior to the entry of an order.
Neb. Ct. R. of Discipline 15 (rev. 2001) provides:
(A) Once a Grievance, a Complaint, or a Formal Charge has been filed, suggested, or indicated against a member, voluntary surrender of the member’s license shall not terminate such Grievance, Complaint, or Formal Charge:
(1) Unless the member knowingly admits in writing the truth of such Grievance, Complaint, Formal Charge, suggested or indicated Charges, and waives all proceedings against him or her in connection therewith, and
(2) An appropriate order shall be entered by the Court.
Pursuant to rule 15, this court finds that respondent has voluntarily surrendered his license to practice law, admitted in writing that he has engaged in the conduct that violated his oath of office as well as DR 1-102(A)(1) and DR 9-102(A) of the Code of Professional Responsibility, consented to the entry of an order of disbarment, and waived all proceedings against him.
Upon due consideration of the pleadings in this matter, the court finds that respondent’s admission and waiver are knowingly made. The court accepts respondent’s surrender of his license to practice law, finds that respondent should be disbarred, and hereby orders him disbarred from the practice of law in the State of Nebraska, effective immediately. Respondent shall forthwith comply with Neb. Ct. R. of Discipline 16 (rev. 2001), and upon failure to do so, he shall be subject to punishment for contempt of this court.
Judgment of disbarment.